Citation Nr: 1134809	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to a compensable disability rating for pulmonary fibrosis.

2.  Entitlement to a total disability rating based on individual unemployability. 



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1959 to June 1963.  

This appeal arises to the Board of Veterans' Appeals (Board) from July 2005 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A July 2005 rating decision denied a compensable rating for pulmonary fibrosis.  A May 2007 rating decision denied a total disability rating based on individual unemployability (hereinafter: TDIU). 

The Board remanded the case in February 2009 for development.  In September 2010, the Board denied the claims.  In a February 15, 2011-issued order, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the September 2010 Board decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Increased Rating for Service-connected Respiratory Disability

In March 2003, the Veteran requested service connection for a respiratory condition due to asbestos exposure (see claims files, Vol 1).  In June 2003, S. Lawrence, M.D., reported that: (1) the Veteran's lung capacity was decreased about 30 percent; (2) X-rays showed pulmonary fibrosis consistent with asbestos exposure; (3) the condition would cause shortness of breath; and, (4) the condition would impair the Veteran's ability to obtain gainful employment.  

In September 2004, the RO granted service connection for pulmonary fibrosis as a result of asbestos exposure (see claims files, Vol 3).  In a February 2005 decision concerning other matters, the Board found satisfactory proof of exposure to asbestos during active service.  

In April 2005, Dr. Lawrence reported that past asbestos exposure resulted in pulmonary fibrosis and recurrent episodes of bronchitis and bronchospasm (see claims files, Vol 3).  In May 2005, Dr. Lawrence reported that a recent pulmonary function test showed early obstructive pulmonary disease due to asbestos exposure (see claims files, Vol 4). 

In July 2006, a private pulmonary function test showed an FEV/1 value of 44 percent of predicted pre-bronchodilator and 57 percent of predicted value, post-bronchodilator (see claims files, Vol 4).  

In September 2007, R. Penn, M.D. reported that the Veteran had chronic bronchiectasis, chronic rhinosinusitis, and chronic obstructive pulmonary disease with chronic bronchitis (see claims files, Vol 9).  Dr. Penn associated "frequent recurrent and chronic respiratory tract infections" with bronchiectasis and rhinosinusitis.  

In February 2009, the Board remanded the case for a pulmonary examination (see claims files, Vol 8).  In April 2009, VA posed the following question to a compensation and pension examiner: "Are this patient's symptoms more likely than not to be related to service-connected pulmonary fibrosis or to non-service-connected COPD?" (see claims files, Vol 9).  The VA physician concluded, "...it is more likely than not that the symptoms are due to non-service-connected chronic bronchitis/COPD."  The physician then disqualified that opinion by noting that further CT testing was needed to differentiate atelectasis from fibrosis.  This further testing was not carried out.  

In February 2011, the Court vacated a recent Board decision because the Board failed to request the development that the April 2009 VA examining physician had suggested.  The duty to assist requires further examination by a specialist, when recommended by VA's own physician.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  


Entitlement to TDIU

The Veteran has claimed that service-connected disabilities preclude obtaining and retaining gainful employment.  This claim is intertwined with his claim for an increased rating and must, therefore, be remanded for any additional development deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Because the April 2009 VA compensation and pension examiner noted that recent CT images were not made available and suggested that these images are necessary to evaluate the service-connected respiratory disability, the RO should locate such CT images, or arrange for CT testing if the CT images were lost.  Further pulmonary function testing need not be accomplished unless requested by the examining physician.  

2.  Following completion of the above, the Veteran should be examined by a pulmonologist.  The pulmonologist is asked to review the relevant history (briefly summed-up above), review any CT study, elicit a history of relevant symptoms from the Veteran, examine the respiratory system, and offer a diagnosis or diagnoses, as appropriate.  For each diagnosis offered-other than pulmonary fibrosis-the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the diagnosed disability is related to asbestos exposure during active service.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the RO should re-adjudicate the claim for a compensable rating for pulmonary fibrosis and/or other related respiratory disability.  

4.  The RO should then develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

5.  After the development requested above has been completed to the extent possible, if the benefits sought remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


